Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO RULE 13A-14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Each of the undersigned hereby certifies, for the purposes of section1350 of chapter63 of title18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, in his capacity as an officer of Mega Media Group, Inc. (“MMDA”), that, to his knowledge, the Quarterly Report of MMDA on Form10-QSB for the period ended October 31, 2007, fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operation of MMDA. This written statement is being furnished to the Securities and Exchange Commission as an exhibit to such Form10-QSB. A signed original of this statement has been provided to MMDA and will be retained by MMDA and furnished to the Securities and Exchange Commission or its staff upon request. Date:December 26, 2007 By: /s/Aleksandr Shvarts ALEKSANDR SHVARTS Chief Executive Officer Date:December 26, 2007 By: /s/Gennady Pomeranets GENNADY POMERANETS, CPA Chief Financial Officer
